DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Election/Restrictions
Claims 13, and 17 through 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 2, 3, 5, 6, 7, 8, 9, 11, and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 1, 2, 3, 5, 6, 7, 8, 9, 11, and 12 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/14/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  
 Allowable Subject Matter
Claims 1, 2, 3, 5, 6, 7, 8, 9, 11, 12, 13 and 17 through 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach:
  A method of manufacturing a semiconductor device, comprising: implanting impurity ions in one surface of a semiconductor substrate made of silicon carbide; irradiating a region of the semiconductor substrate implanted with the impurity ions with laser light of a wavelength in an ultraviolet region to form a high-concentration impurity layer; and forming, on a surface of the high-concentration impurity layer formed by irradiating with the laser light, an electrode made of metal in ohmic contact with the high-concentration impurity layer, wherein in the step of irradiating with the laser light, a first concentration peak of the impurity ions that exceeds a solubility limit concentration of the impurity ions in silicon carbide is formed in a surface region near the one surface of the semiconductor substrate within the high- concentration impurity layer, wherein the surface region is a region formed at a depth up to 100 nm from the one surface of the semiconductor substrate,  wherein in the step of irradiating with the laser light, a diffusion region that is deeper than and abutting the surface region of the semiconductor substrate is further formed, wherein a concentration of the impurity ions in the diffusion region is less than the solubility limit concentration, and wherein in the step of irradiating with the laser light, a second concentration peak of the impurity ions that is less than the solubility limit concentration of the impurity ions is formed in the diffusion region
  A semiconductor device, comprising: a semiconductor substrate made of silicon carbide; a drain region or collector region containing impurity ions and formed in and near one surface of the semiconductor substrate; and an electrode formed on a surface of the drain region or collector region, the electrode being made of metal and in ohmic . 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817    

/BRADLEY SMITH/Primary Examiner, Art Unit 2817